[Cite as Catterson v. Ohio State Univ. Bd. of Trustees, 2011-Ohio-4850.]



                                                         Court of Claims of Ohio
                                                                                       The Ohio Judicial Center
                                                                               65 South Front Street, Third Floor
                                                                                          Columbus, OH 43215
                                                                                614.387.9800 or 1.800.824.8263
                                                                                           www.cco.state.oh.us



ANNAMAE B. CATTERSON, et al.

        Plaintiffs

        v.

THE OHIO STATE UNIVERSITY BOARD OF TRUSTEES

        Defendant                 Case No. 2010-02863

Judge Alan C. Travis

ENTRY GRANTING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT



        {¶1} On June 10, 2011, plaintiffs filed a motion for partial summary judgment
pursuant to Civ.R. 56(A). On July 19, 2011, defendant filed a response.1 The motion is
now before the court for a non-oral hearing pursuant to L.C.C.R. 4(D).
        {¶2} Civ.R. 56(C) states, in part, as follows:
        {¶3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also


1
In its response, defendant states that it has nothing to present to the court on the issue of liability.
Case No. 2010-02863                               -2-                                 ENTRY

Gilbert v. Summit County, 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶4} On February 27, 2008, plaintiff2 sustained personal injury when the vehicle
she was driving was struck by a truck driven by Thomas Reeb, an employee of
defendant’s veterinary hospital. Plaintiff and her husband, Melvin Catterson, assert that
they are entitled to judgment as a matter of law on the issue of liability on their claims of
both negligence and loss of consortium.
       {¶5} In support of their motion, plaintiffs filed the deposition of Thomas Reeb,
wherein Reeb states that on the day of the accident, he was driving a truck during the
course and scope of his employment at The Ohio State University Veterinary Teaching
Hospital; that he was headed southbound on Ostrander Road near its intersection with
U.S. Route 36; that Ostrander Road was controlled by stop signs at the intersection for
both northbound and southbound traffic; that U.S. Route 36 had no stop signs for either
eastbound or westbound traffic; and that he was attempting to turn left onto U.S. Route
36 eastbound when he collided with plaintiff’s vehicle.
       {¶6} Plaintiff also filed an affidavit wherein she avers that she and her husband
were married and living together at the time of the accident.
       {¶7} Construing the evidence most strongly in defendant’s favor, the court finds
that the only reasonable conclusion to be drawn is that plaintiff had the right-of-way at
the intersection, that Reeb failed to yield to plaintiff’s vehicle, that plaintiff sustained
personal injury as a result of the accident, and that Reeb was acting in the course and
scope of his employment with defendant when the accident occurred.                  In addition,
plaintiffs have established that they were married at the time of the accident. Therefore,
the court finds that there is no genuine issue as to any material fact and that plaintiffs
are entitled to judgment as a matter of law on the issue of liability as to their claims of


2
“Plaintiff” shall be used to refer to Annamae Catterson throughout this decision.
Case No. 2010-02863                    -3-                                    ENTRY

both negligence and loss of consortium.      Accordingly, plaintiffs’ motion for partial
summary judgment is GRANTED and judgment is rendered in favor of plaintiffs on the
issue of liability.




                                      _____________________________________
                                      ALAN C. TRAVIS
                                      Judge

cc:


Christopher P. Conomy                     James E. Arnold
Assistant Attorney General                115 West Main Street, 4th Floor
150 East Gay Street, 18th Floor           Columbus, Ohio 43215
Columbus, Ohio 43215-3130

Scott W. Schiff
88 West Main Street
Columbus, Ohio 43215

HTS/dms
Filed August 10, 2011
To S.C. reporter September 22, 2011